Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 1 of 45 PageID 310


                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


    JOE HARRISON,

           Applicant,

    v.                                                     CASE NO. 8:16-cv-704-T-23AEP

    SECRETARY, Department of Corrections,

          Respondent.
    ____________________________________/


                                                 ORDER

           Harrison applies under 28 U.S.C. § 2254 for the writ of habeas corpus (Doc. 1)

    and challenges his convictions for both three counts of sexual battery on a minor

    and a count of lewd and lascivious molestation of a minor, for which Harrison is

    imprisoned for life. Numerous exhibits (“Respondent’s Exhibit __”) support the

    response. (Doc. 14) The respondent both admits the application’s timeliness

    (Doc. 12 at 3) and argues that Ground Two is procedurally barred from federal

    review. (Doc. 12 at 15–16)

                                         I. BACKGROUND1

           Harrison met I.K. at a Boys and Girls Club in Georgia where Harrison was

    the education director. I.K., who was five years old, frequently got into trouble at




           1
              This summary of the facts derives from Harrison’s brief on direct appeal. (Respondent’s
    Exhibit 2)
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 2 of 45 PageID 311


    the club. Harrison took I.K. under his supervision with the permission of I.K.’s

    mother. Five years later, Harrison moved to Florida.

           Harrison contacted I.K.’s mother several years later. I.K.’s mother said that

    I.K. had good days and bad days at school. Harrison suggested that I.K. spend the

    summer with him and I.K.’s mother agreed. When I.K.’s mother lost her job and

    had health problems, Harrison suggested that I.K. live with him and go to school in

    Florida. I.K.’s mother agreed and gave Harrison legal guardianship of I.K., who was

    thirteen.

           I.K.’s grades in school improved but his conduct did not. A female student

    accused I.K. of exposing his penis. When an assistant principal confronted I.K.

    with the accusation, I.K. said that Harrison had sexually molested him. The school

    contacted the police and Harrison. Detectives and Harrison came to the school.

           Harrison followed the detectives to the police station where the detectives

    interrogated Harrison. Harrison initially denied any sexual contact with I.K. but

    ultimately accused I.K. of raping him. Harrison claimed that I.K. physically

    restrained him and had anal sex with him against his will. Harrison also admitted

    that he had touched I.K.’s penis and had oral sex with I.K.

           Harrison was charged with four counts of sexual battery on a minor and one

    count of lewd and lascivious molestation of a minor. The jury found Harrison not

    guilty of one count of sexual battery and guilty of the remaining four counts as

    charged. The trial court sentenced Harrison to three concurrent life sentences for




                                              -2-
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 3 of 45 PageID 312


    the sexual battery convictions and 15 years for the lewd and lascivious molestation

    conviction.

                  II. EXHAUSTION AND PROCEDURAL DEFAULT

           The respondent argues that Ground Two is procedurally barred from

    federal review because Harrison failed to exhaust his available state court remedies.

    An applicant must present each claim to a state court before raising the claim in

    federal court. “[E]xhaustion of state remedies requires that petitioners ‘fairly

    presen[t]’ federal claims to the state courts in order to give the State the ‘opportunity

    to pass upon and correct’ alleged violations of its prisoners’ federal rights.” Duncan

    v. Henry, 513 U.S. 364, 365 (1995) (quoting Picard v. Connor, 404 U.S. 270, 275

    (1971)). Accord Rose v. Lundy, 455 U.S. 509, 518–19 (1982) (“A rigorously enforced

    total exhaustion rule will encourage state prisoners to seek full relief first from the

    state courts, thus giving those courts the first opportunity to review all claims of

    constitutional error.”). “To provide the State with the necessary ‘opportunity,’ the

    prisoner must ‘fairly present’ his claim in each appropriate state court (including a

    state supreme court with powers of discretionary review), thereby alerting that court

    to the federal nature of the claim.” Baldwin v. Reese, 541 U.S. 27, 32 (2004) (citing

    Duncan, 513 U.S. at 365–66).

    Ground Two:

           Harrison asserts that the trial court violated his federal constitutional rights by

    prohibiting him from both cross-examining witnesses and calling character witnesses.

    Harrison argues that he presented this claim as a violation of a federally protected


                                                -3-
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 4 of 45 PageID 313


    right on direct appeal by citing Lewis v. State, 570 So. 2d 412 (Fla. 1st DCA 1990).

    (Doc. 16 at 24) Because Lewis both cited Davis v. Alaska, 415 U.S. 308 (1974), and

    addressed the federal constitutional right to confront witnesses, Harrison alerted

    the state court to the federal nature of his claim. Reese, 541 U.S. at 32 (“A litigant

    wishing to raise a federal issue can easily indicate the federal law basis for his claim

    in a state-court petition or brief, for example, by citing in conjunction with the

    claim the federal source of law on which he relies or a case deciding such a claim

    on federal grounds, or by simply labeling the claim ‘federal.’”); Wells v. Sec’y Dep’t

    Corrs., 343 F. App’x 581, 583–84 (11th Cir. 2009) (“Since Wells cited as part of his

    unavailability claim ‘a case deciding such a claim on federal grounds,’ he sufficiently

    showed a desire to raise a federal issue.”) (quoting Reese, 541 U.S. at 32). Ground

    Two is entitled to a review on the merits.

                                III. STANDARD OF REVIEW

           The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

    governs this proceeding. Wilcox v. Florida Dep’t of Corr., 158 F.3d 1209, 1210

    (11th Cir. 1998), cert. denied, 531 U.S. 840 (2000). Section 2254(d), which creates a

    highly deferential standard for federal court review of a state court adjudication,

    states in pertinent part:

                  An application for a writ of habeas corpus on behalf of a person
                  in custody pursuant to the judgment of a State court shall not
                  be granted with respect to any claim that was adjudicated on
                  the merits in State court proceedings unless the adjudication of
                  the claim —

                         resulted in a decision that was contrary to, or
                         involved an unreasonable application of, clearly


                                                 -4-
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 5 of 45 PageID 314


                        established Federal law, as determined by the
                        Supreme Court of the United States; or

                        resulted in a decision that was based on an
                        unreasonable determination of the facts in light
                        of the evidence presented in the State court
                        proceeding.

          Williams v. Taylor, 529 U.S. 362, 412–13 (2000), explains this deferential

    standard:

                 In sum, § 2254(d)(1) places a new constraint on the power of a
                 federal habeas court to grant a state prisoner’s application for a
                 writ of habeas corpus with respect to claims adjudicated on the
                 merits in state court. Under § 2254(d)(1), the writ may issue
                 only if one of the following two conditions is satisfied — the
                 state court adjudication resulted in a decision that (1) “was
                 contrary to . . . clearly established Federal Law, as determined
                 by the Supreme Court of the United States” or (2) “involved an
                 unreasonable application of . . . clearly established Federal law,
                 as determined by the Supreme Court of the United States.”
                 Under the “contrary to” clause, a federal habeas court may
                 grant the writ if the state court arrives at a conclusion opposite
                 to that reached by this Court on a question of law or if the state
                 court decides a case differently than this Court has on a set of
                 materially indistinguishable facts. Under the “unreasonable
                 application” clause, a federal habeas court may grant the writ if
                 the state court identifies the correct governing legal principle
                 from this Court’s decisions but unreasonably applies that
                 principle to the facts of the prisoner’s case.

          “The focus . . . is on whether the state court’s application of clearly established

    federal law is objectively unreasonable, . . . an unreasonable application is different

    from an incorrect one.” Bell v. Cone, 535 U.S. 685, 693 (2002). “As a condition for

    obtaining habeas corpus from a federal court, a state prisoner must show that the

    state court’s ruling on the claim being presented in federal court was so lacking in

    justification that there was an error well understood and comprehended in existing

    law beyond any possibility for fairminded disagreement.” Harrington v. Richter,



                                                -5-
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 6 of 45 PageID 315


    562 U.S. 86, 103 (2011). See White v. Woodall, 572 U.S. 415, 427 (2014) (“The

    critical point is that relief is available under § 2254(d)(1)’s unreasonable-application

    clause if, and only if, it is so obvious that a clearly established rule applies to a given

    set of facts that there could be no ‘fairminded disagreement’ on the question . . . .”)

    (citing Richter); Woods v. Donald, 575 U.S. 312, 316 (2015) (“And an ‘unreasonable

    application of ’ those holdings must be objectively unreasonable, not merely

    wrong; even clear error will not suffice.”) (citing Woodall, 572 U.S. at 419).

    Accord Brown v. Head, 272 F.3d 1308, 1313 (11th Cir. 2001) (“It is the objective

    reasonableness, not the correctness per se, of the state court decision that we are to

    decide.”). The phrase “clearly established Federal law” encompasses only the

    holdings of the United States Supreme Court “as of the time of the relevant

    state-court decision.” Williams v. Taylor, 529 U.S. at 412.

           The purpose of federal review is not to re-try the state case. “The [AEDPA]

    modified a federal habeas court’s role in reviewing state prisoner applications in

    order to prevent federal habeas ‘retrials’ and to ensure that state-court convictions

    are given effect to the extent possible under law.” Bell v. Cone, 535 U.S. at 694.

    A federal court must afford due deference to a state court’s decision. “AEDPA

    prevents defendants — and federal courts — from using federal habeas corpus review

    as a vehicle to second-guess the reasonable decisions of state courts.” Renico v. Lett,

    559 U.S. 766, 779 (2010). See also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (“This

    is a ‘difficult to meet,’ . . . and ‘highly deferential standard for evaluating state-court




                                                -6-
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 7 of 45 PageID 316


    rulings, which demands that state-court decisions be given the benefit of the

    doubt’ . . . .”) (citations omitted).

           When the last state court to decide a federal claim explains its decision in

    a reasoned opinion, a federal habeas court reviews the specific reasons as stated

    in the opinion and defers to those reasons if they are reasonable. Wilson v. Sellers,

    138 S. Ct. 1188, 1192 (2018) (“[A] federal habeas court simply reviews the specific

    reasons given by the state court and defers to those reasons if they are reasonable.”).

    When the relevant state-court decision is not accompanied with reasons for the

    decision, the federal court “should ‘look through’ the unexplained decision to the last

    related state-court decision that does provide a relevant rationale [and] presume that

    the unexplained decision adopted the same reasoning.” Wilson, 138 S. Ct. at 1192.

    The State may contest “the presumption by showing that the unexplained affirmance

    relied or most likely did rely on different grounds than the lower state court’s

    decision . . . .” Wilson, 138 S. Ct. at 1192.

           In a per curiam decision without a written opinion the state appellate court on

    direct appeal affirmed Harrison’s convictions and sentence. (Respondent’s Exhibit 4)

    Similarly, in another per curiam decision without a written opinion the state appellate

    court affirmed the denial of Harrison’s Rule 3.850 motion for post-conviction relief.

    (Respondent’s Exhibit 11) A state appellate court’s per curiam decision warrants

    deference under Section 2254(d)(1) because “the summary nature of a state court’s

    decision does not lessen the deference that it is due.” Wright v. Moore, 278 F.3d 1245,

    1254, reh’g and reh’g en banc denied, 278 F.3d 1245 (11th Cir. 2002), cert. denied sub nom


                                                -7-
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 8 of 45 PageID 317


    Wright v. Crosby, 538 U.S. 906 (2003); Richter, 562 U.S. at 100 (“When a federal

    claim has been presented to a state court and the state court has denied relief, it

    may be presumed that the state court adjudicated the claim on the merits in the

    absence of any indication or state-law procedural principles to the contrary.”);

    Bishop v. Warden, 726 F. 3d 1243, 1255–56 (11th Cir. 2013) (describing the difference

    between an “opinion” or “analysis” and a “decision” or “ruling” and explaining that

    deference is accorded the state court’s “decision” or “ruling” even absent an

    “opinion” or “analysis”).

          As Pinholster explains, 563 U.S. at 181–82, review of the state court decision is

    limited to the state court record:

                 We now hold that review under § 2254(d)(1) is limited to the
                 record that was before the state court that adjudicated the claim
                 on the merits. Section 2254(d)(1) refers, in the past tense, to a
                 state-court adjudication that “resulted in” a decision that was
                 contrary to, or “involved” an unreasonable application of,
                 established law. This backward-looking language requires an
                 examination of the state-court decision at the time it was made.
                 It follows that the record under review is limited to the record
                 in existence at that same time, i.e., the record before the state
                 court.

    Harrison bears the burden of overcoming by clear and convincing evidence a

    state court’s fact determination. “[A] determination of a factual issue made by a

    State court shall be presumed to be correct. The applicant shall have the burden

    of rebutting the presumption of correctness by clear and convincing evidence.”

    28 U.S.C. § 2254(e)(1). This presumption of correctness applies to a finding of fact

    but not to a mixed determination of law and fact. Parker v. Head, 244 F.3d 831, 836

    (11th Cir.), cert. denied, 534 U.S. 1046 (2001). The state court’s rejection of


                                                -8-
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 9 of 45 PageID 318


    Harrison’s claims warrants deference in this federal action. (Order Denying Motion

    to Suppress, Respondent’s Exhibit 14, Vol. II at 232–38); (Oral Ruling Denying

    Motion to Confront Witness, Id. at Vol. VIII at 440–41); (Oral Ruling Denying

    Motion for Witness Testimony, Id., Vol. IX at 726–27); (Order Denying Motion for

    Post-Conviction Relief, Respondent’s Exhibit 7) Harrison’s federal application

    presents the same grounds that he presented to the state courts.

                             IV. ISSUES ON DIRECT APPEAL

    Ground One:

          Harrison asserts that, by denying his motion to suppress his confession, the

    trial court violated both his right against self-incrimination and his right to counsel.

    (Doc. 1 at 5) The trial court denied the motion to suppress in a written order with

    findings of fact and conclusions of law. (Respondent’s Exhibit 14, Vol. II at 232–38)

    1.    Facts

          The trial court found the following (Respondent’s Exhibit 14, Vol. II at

    232–35) (en-dashes in the original):

                  At the hearing on this motion, Detective Ken Halpin of the
                  Sarasota Police Department testified first on behalf of the State.
                  Detective Halpin’s testimony is summarized as follows:

                      Detectives Halpin and Grant were dispatched to
                       I.K.’s middle school on March 4, 2011, after
                       I.K. told school officials that the Defendant was
                       sexually molesting him.

                      When the two detectives first got to the school,
                       they went to the assistant principal’s office.
                       I.K. was sitting in an outer office. In addition to
                       the assistant principal, the school resource officer
                       and a DCF investigator were also present.



                                                 -9-
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 10 of 45 PageID 319




                    A few minutes later, the Defendant also arrived
                     at the school. When detectives first saw the
                     Defendant, he was talking to I.K.

                    The detectives learned that the Defendant came
                     to the school because I.K. was acting out and
                     other students had complained about his
                     conduct.

                    The detectives borrowed a conference room.
                     Detective Grant remained with the Defendant
                     in the conference room while Detective Halpin
                     spoke to the assistant principal to get information
                     about I.K.’s allegations.

                    Detective Halpin learned that I.K. alleged that
                     the Defendant was inappropriately touching him.

                    Detective Halpin returned to the conference
                     room and told the Defendant that I.K. had made
                     a complaint against him and that he thought
                     [that] it was more appropriate to discuss the
                     complaint at the police department instead of the
                     school. Detective Halpin asked the Defendant to
                     drive to the police department.

                    The Defendant appeared “surprised” when
                     he learned that the complaint was about him
                     touching I.K. and that the detectives had
                     responded to the school to investigate that
                     complaint.

                    The Defendant agreed to talk to the detectives
                     at the police department and drove his own car
                     directly from the school to the police department.
                     The detectives drove separately.

                    At the police department, Detective Halpin
                     met the Defendant in the first floor lobby and
                     escorted him to an interview suite on the fourth
                     floor. The interview suite requires a card key to
                     enter and has several interview rooms, a common
                     area[,] and a bathroom.

                    At first, while the Defendant sat alone in the
                     interview room, Detective Halpin unsuccessfully


                                             - 10 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 11 of 45 PageID 320


                       tried to have I.K. place a controlled call to the
                       Defendant’s cell phone.

                    Throughout the interview, the door to the room
                     remained propped open with a chair. The
                     Defendant kept all of his personal belongings
                     including his cell phone and car keys. Both
                     detectives were dressed in plain clothes and did
                     not have any weapons or handcuffs.

                    During the initial interview, the Defendant was
                     free to use the bathroom, which he did.

                    The Defendant denied sexually abusing I.K.

                    The Defendant agreed to take a polygraph exam.

                    At the end of the first interview, Detectives Grant
                     and Halpin walked the Defendant across the
                     street to the Sarasota County Sheriff’s Office,
                     where Sergeant Pingel gave the Defendant a
                     polygraph exam.

                    Detectives Halpin and Grant watched the
                     polygraph exam from a computer monitor.

                    After the Defendant made admissions to
                     Sergeant Pingel, Detectives Halpin and Grant
                     conducted a second interview of the Defendant in
                     an interview room at the sheriff’s office. During
                     that interview, the Defendant admitted that he
                     had sexually molested I.K.

                At the hearing on this motion, Detective David Grant of the
                Sarasota Police Department testified second on behalf of the
                State. Detective Grant’s testimony was consistent with
                Detective Halpin’s testimony.

                At the hearing on this motion, Sergeant Kevin Pingel of the
                Sarasota County Sheriff’s Office testified third on behalf of
                the State. Prior to the polygraph exam, Sergeant Pingel asked
                the Defendant to review and sign a pre-printed Miranda waiver.
                The Defendant signed the form and consented to the test.
                Sergeant Pingel administered the test, reviewed the results in
                the Defendant’s presence[,] and then told the Defendant that he
                was deceptive. Sergeant Pingel described the manner in which
                he administered the polygraph test and interpreted its results.


                                               - 11 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 12 of 45 PageID 321




    2.    Analysis

          Miranda v. Arizona, 384 U.S. 436 (1966), holds that “the prosecution may

    not use statements, whether exculpatory or inculpatory, stemming from custodial

    interrogation of the defendant unless it demonstrates the use of procedural safeguards

    effective to secure the privilege against self-incrimination.” Miranda, 384 U.S. at 444.

    Before any questioning, the defendant must be informed that he has the right to

    remain silent, his statement can be used as evidence against him, and he has the right

    to have a retained or appointed attorney present. Miranda, 384 U.S. at 444–45.

    “Custodial interrogation” means “questioning initiated by law enforcement officers

    after a person has been taken into custody or otherwise deprived of his freedom of

    action in any significant way.” Miranda, 384 U.S. at 444. If the defendant indicates

    that either he wants to consult an attorney or that he does not want to participate in

    an interrogation, police may not question him. Miranda, 384 U.S. at 444–45.

          Claim One

          First, Harrison asserts that the detectives took him into custody, interrogated

    him, and did not read him his Miranda rights. The state court denied this claim as

    follows (Respondent’s Exhibit 14, Vol. II at 235–36):

                 The Defense initially argues that Detectives Grant and Halpin
                 failed to read the Defendant his Miranda rights. The Defense
                 asserts that while the Defendant voluntarily drove from the
                 school to the police department and agreed to speak with the
                 detectives, at some point his initial interview became custodial.
                 The Court finds insufficient evidence to support this argument.
                 When the Defendant first met Detectives Grant and Halpin at
                 the school, they told him — and he was aware — that I.K. had
                 accused him of some kind of inappropriate touching. The


                                               - 12 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 13 of 45 PageID 322


                 Defendant voluntarily agreed to drive from the school to the
                 police department in his own car to talk about the allegations.
                 At the police department, Detective Halpin escorted the
                 Defendant to an interview suite that required a key card for
                 entry, though all other rooms in the suite remained unlocked.
                 The digital recording of the Defendant’s interview shows that
                 the door to the interview room remained open at all times.
                 The Defendant always had his car keys and cell phone. The
                 Defendant was freely allowed to use the restroom, which he
                 did. Both detectives dressed in plain clothes and did not carry
                 or display any weapons or handcuffs. The tone throughout the
                 entire initial interview was conversational without any raised
                 voices or negative overtones. The initial interview took place
                 during the day and was less than an hour and a half. While the
                 allegations were grave and serious, there is no evidence to
                 suggest that the interview between the Defendant and the
                 detectives ever became custodial in nature. Throughout the
                 initial interview, the detectives tell the Defendant that he is
                 speaking to them voluntarily and that he is free to leave.
                 The Defendant either acknowledge[d] those statements or
                 said nothing to negate those statements. No other issues
                 regarding the Defendant’s Miranda [r]ights are at issue. Prior
                 to the polygraph examination, the Defendant reviewed and
                 signed a Miranda Waiver of Rights form, which was introduced
                 at the hearing on this motion.

          To determine whether a defendant is in custody, Thompson v. Keohane,

    516 U.S. 99, 112 (1995) (quoting California v. Beheler, 463 U.S. 1121, 1125 (1983))

    explains:

                 Two discrete inquiries are essential to the determination: first,
                 what were the circumstances surrounding the interrogation;
                 and second, given those circumstances, would a reasonable
                 person have felt he or she was not at liberty to terminate the
                 interrogation and leave. Once the scene is set and the players’
                 lines and actions are reconstructed, the court must apply an
                 objective test to resolve “the ultimate inquiry:” “[was] there a
                 ‘formal arrest or restraint on freedom of movement’ of the
                 degree associated with a formal arrest.”

          Testimony at the suppression hearing supports the state court’s findings.

    (Respondent’s Exhibit 14, Vol. IV at 451, 455–57, 478, 479) The detectives also



                                                - 13 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 14 of 45 PageID 323


    reminded Harrison that he came “on [his] own free will,” told him that he was

    “certainly free to go,” and offered to walk him downstairs to leave. (Respondent’s

    Exhibit 14, Vol. IV at 582, 597, 604–06) Because Harrison followed the detectives to

    the police station in his own car, the detectives interviewed Harrison in a room with

    the door open, and the detectives repeatedly reminded Harrison that he could leave,

    the detectives did not restrain Harrison’s freedom of movement “of the degree

    associated with a formal arrest.” Thompson, 516 U.S. at 112.

          Harrison signed a Miranda waiver before the polygraph test. (Respondent’s

    Exhibit 14, Vol. II at 265–66 and Vol. IV at 508–12) His waiver of his constitutional

    rights extended to the interrogation after the test. Wyrick v. Fields, 459 U.S. 42, 47

    (1982) (holding that a defendant’s Miranda waiver before a polygraph examination

    extended to interrogation by the examiner after the examination); Jarrell v. Balkcom,

    735 F.2d 1242, 1253–54 (11th Cir. 1984) (“Under the circumstances of this case,

    we do not view a confession given less than four hours after the issuance of Miranda

    warnings inadmissible because of the failure to reissue the warnings . . . . The record

    reflects that the warnings given were complete and that Jarrell understood them.”).

          Claim Two

          Second, Harrison asserts that he asked the detectives for an attorney, and the

    detectives did not terminate the interrogation. The state court denied this claim as

    follows (Respondent’s Exhibit 14, Vol. II at 236–37):

                 The Defense next asserts that the detectives ignored the
                 Defendant’s requests for an attorney by failing to properly
                 address his requests or stop the interview. About forty minutes



                                               - 14 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 15 of 45 PageID 324


                into the unredacted interview, the following exchange takes
                place between the Defendant and the detectives:

                Defendant:           And I guess maybe I need a lawyer. I
                                     don’t know [be]cause I’m, I don’t know
                                     what I’m saying.

                Detective [#1]:      Well, only you can decide that part.

                Defendant:           Oh God.

                Detective [#1]:      We’re just trying to find out what
                                     happened. Do you need a minute?

                Defendant:           I just, not really.

                Detective [#1]:      Okay. I’m just asking.

                Defendant:           I don’t, I don’t.

                Detective [#1]:      Looks like you’re trying to figure stuff out.
                                     I don’t want to —

                Defendant:           I’m trying to wrap my brain around what
                                     is going on here. Why we’re here and
                                     [I.K.] was brought to the school because
                                     [I.K.] has exposed [himself] to some girl
                                     and she took a picture.

                At one hour and sixteen minutes, the following exchange takes
                place between the Defendant and the detectives in relation to
                whether the Defendant wants to take a polygraph test:

                Defendant:           I, I feel like I need a lawyer, [be]cause I
                                     know this is [going to] get out of control.

                Detective [#2]:      Okay.

                Defendant:           This is [going to] get out of control.

                Detective [#1]:      Alright.

                Detective [#2]:      That’s your choice.

                Detective [#1]:      I think you just made the call.




                                                - 15 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 16 of 45 PageID 325


                Defendant:           I don’t know what to do. I don’t know
                                     what to do. I just want to go home with
                                     my son and have a good weekend.

                Detective [#2]:      Right.

                Detective [#1]:      Well, the Department of Children and
                                     Families will get back to you about your
                                     son, but as for you, certainly, you’re free
                                     to go.

                Detective [#2]:      Yeah. I’ll walk you downstairs.

                Defendant:           What do we need to do? What do we
                                     need to do?

                Detective [#2]:      As far as what?

                Defendant:           [Because] this isn’t [going to] be over
                                     tonight. I can tell you that already.

                Detective [#2]:      Well, not, it’s, I mean, it’s probably not
                                     [going to] be settled tonight. No doubt.
                                     But you, when you throw the lawyer word
                                     out, we’re pretty much obligated to be
                                     done with you.

                Defendant:           I just, I don’t know what to do.

                Detective [#2]:      Well, I understand that.

                Defendant:           I’m scared.

                The Court finds that in both instances where the Defendant
                refers to a lawyer, it was not unequivocal. In each instance,
                the detectives stopped their questioning and told the Defendant
                that obtaining a lawyer was his choice. The first time, the
                detectives asked the Defendant if he needed to think about
                whether he needed an attorney and he declined their offer
                and changed the topic of conversation. The second time, the
                Defendant verbally and physically reinitiated the interview
                after the detectives started to physically leave the interview
                room. Afterward, the Defendant asked what he needed to
                do to address the allegations. In both instances, when the
                Defendant referred to hiring a lawyer, the detectives’ responses
                were appropriate under applicable case law and there was no
                need to terminate the interview because the Defendant made no


                                              - 16 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 17 of 45 PageID 326


                 unequivocal request for a lawyer. State v. Glatzmayer, 789 So. 2d
                 297 (Fla. 2001).

          The state court accurately quoted the initial interview. (Respondent’s

    Exhibit 14, Vol. IV at 581, 604–05) Because the detectives did not take Harrison

    into custody during the initial interrogation, Miranda did not apply. Tukes v.

    Dugger, 911 F.2d 508, 515 (11th Cir. 1990) (“Where the prisoner is not in custody,

    the Edwards and Roberson concerns are not triggered because the non-custodial

    defendant is free to refuse to answer police questions, free to leave the police station

    and go home, and free to seek out and consult a lawyer.”).

          Even if Miranda did apply, the detectives did not have to terminate the

    interrogation because Harrison’s requests for an attorney were ambiguous and

    equivocal. Davis v. United States, 512 U.S. 452, 459 (1994) (“But if a suspect makes

    a reference to an attorney that is ambiguous or equivocal in that a reasonable officer

    in light of the circumstances would have understood only that the suspect might

    be invoking the right to counsel, our precedents do not require the cessation of

    questioning.”). After the second equivocal request for an attorney, Harrison initiated

    further communication, which allowed the detectives to further question him.

    Edwards v. Arizona, 451 U.S. 477, 484–85 (1981) (“We further hold that an accused,

    such as Edwards, having expressed his desire to deal with the police only through

    counsel, is not subject to further interrogation by the authorities until counsel has

    been made available to him, unless the accused himself initiates further

    communication, exchanges, or conversations with the police.”).




                                               - 17 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 18 of 45 PageID 327


           Claim Three

           Lastly, Harrison asserts that the officers’ interrogation techniques unlawfully

    coerced him into confessing. The state court denied this claim as follows

    (Respondent’s Exhibit 14, Vol. II at 237–38):

                  Finally, the Defense asserts that detectives used [ ] coercive
                  and manipulative techniques to obtain admissions from the
                  Defendant. In particular, the Defense asserts that the manner
                  in which Sergeant Pingel administered the polygraph exam
                  was incorrect and misleading. The Court finds that even if
                  Sergeant Pingel either negligently or purposefully administered
                  the polygraph exam to reflect deception by the Defendant
                  that did not truly exist, that would not rise [to] the level of
                  rendering the Defendant’s admissions involuntary or otherwise
                  inadmissible. The Court declines to make any findings as
                  to whether the manner in which the polygraph exam was
                  conducted was scientifically appropriate [because] the exam
                  was not mentally or physically coercive. The Court does not
                  find that the questioning techniques used by either Detectives
                  Grant and Halpin or Sergeant Pingel were inappropriate or that
                  they rose to the level of rendering the Defendant’s admissions
                  involuntary and inadmissible. Throughout all of the interviews,
                  there was a consistent low-key, non-threatening tone employed
                  by all law enforcement officers that appears to have encouraged
                  the Defendant to voluntarily participate in the interviews,
                  despite the gravity of the allegations he was facing.

           Before the polygraph test, Harrison signed a Miranda waiver form and a

    consent form for the test. (Respondent’s Exhibit 14, Vol. II at 230–31) Even if

    Sergeant Pingel misled Harrison about the results of the test, the sergeant did

    not unlawfully coerce Harrison with the test. Fields, 459 U.S. at 47; United States

    v. Farley, 607 F.3d 1294, 1328–29 (11th Cir. 2010) (“Misleading a suspect about the

    existence or strength of evidence against him does not by itself make a statement

    involuntary. By contrast, statements have been held involuntary where the deception

    took the form of a coercive threat . . . .”) (citations omitted); United States v. Haswood,


                                               - 18 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 19 of 45 PageID 328


    350 F.3d 1024, 1029 (9th Cir. 2003) (“The use of polygraph results is a reasonable

    means of police questioning. Even misrepresentations by law enforcement, while

    reprehensible, do not necessarily evidence coercive conduct.”) (citations omitted).

                                            ****

          The detectives complied with the federal constitution and, consequently,

    the state court did not unreasonably apply Miranda. Yarborough v. Alvarado,

    541 U.S. 652, 665 (2004) (“These differing indications lead us to hold that the state

    court’s application of our custody standard was reasonable. . . . We cannot grant

    relief under AEDPA by conducting our own independent inquiry into whether the

    state court was correct as a de novo matter.”); Land v. Allen, 573 F.3d 1211, 1217

    (11th Cir. 2009) (requiring a federal habeas court to “independently ascertain and

    apply Federal law to determine whether the challenged statement was obtained in

    accordance with the Constitution”).

    Ground Two:

          Harrison asserts that the trial court denied both his right to cross-examine

    witnesses (“sub-claim A”) and his right to present witnesses (“sub-claim B”). (Doc. 1

    at 7) Harrison contends that the trial court prevented his offering evidence to support

    his defense that I.K. raped him. (Doc. 1 at 7)

          Sub-claim A — Right to Cross-Examine Witnesses

          Trial counsel sought to cross-examine I.K. about his sexually aggressive

    behavior at school. (Respondent’s Exhibit 14, Vol. VIII at 428–32) During a proffer,

    I.K. testified that female students had accused him of sexually aggressive behavior


                                              - 19 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 20 of 45 PageID 329


    but I.K. denied the accusations. (Respondent’s Exhibit 14, Vol. VIII at 434–37)

    The trial court orally denied trial counsel’s request for cross-examination as follows

    (Respondent’s Exhibit 14, Vol. VIII at 440–41):

                 Court:        As to March 4th, the parties have told the Court
                               that you’re in agreement [ ] that [the] evidence
                               should be presented, so I’m not going to make
                               any rulings or insert myself.

                               As to events or allegations that arose at school
                               with regard to the victim’s conduct at school
                               prior to March 4th, I’ll maintain the Court’s
                               ruling on the motion in limine prior to trial that
                               those acts would not be admissible at this point.
                               I don’t think that there has been a sufficient
                               proffer to the Court to admit these either as a
                               kind of reverse Williams Rule or relevant
                               — otherwise relevant character evidence. I don’t
                               believe at this point that they are relevant to
                               support [ ] a defense at this point that the anal
                               penetration of the defendant’s anus by the victim
                               was [non]consensual by the defendant.

                 ....

                 Counsel:      Your Honor, what about the Court’s ruling with
                               regard to motive and bias?

                 Court:        Again, I don’t think it’s relevant as to motive
                               and bias. You can ask him generic questions:
                               Were you afraid of getting in trouble? Did they
                               accuse you of committing crimes that you could
                               be prosecuted in juvenile court for? That [you
                               can] do, but I don’t think the prior acts are going
                               to be admissible to that. So you’ll still be able to
                               establish a credibility issue [ ] —

                 ....

                 Counsel:      Your Honor, I think that — I think I need to
                               explore this issue with I.K. regarding the matter
                               of what he meant when he said he was too young
                               to be taught how to put on a condom.

                 ....


                                               - 20 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 21 of 45 PageID 330




                Court:        How do you want to explore his position that he
                              was too young to put on the condom?

                Counsel:      I just wanted to ask what he meant about that.
                              He doesn’t know about that. He’s saying he
                              never experienced that. He doesn’t have —

                Court:        Okay. Having an erection and putting on a
                              condom?

                Counsel:      He’s sexually inexperienced. Is that what he’s
                              claiming?

                Court:        Alright. State?

                Prosecutor:   That’s just going to bring up a whole bag of
                              tricks. I mean, he’s going to go into, yeah, I’ve
                              had an erection and go into — possibly,
                              open[ing] up everything the Court just ruled on
                              not allowing to come in.

                Court:        [Trial counsel] can cross-examine him on that.
                              It came out in your direct when you asked him
                              about it so — the experience and why he wasn’t
                              experienced enough. I don’t see how it brings in
                              the school episodes at this point because, again,
                              they’re not — at this point, I haven’t had any
                              witnesses presented to me. I don’t have anything
                              else. He’s denying that these allegations were
                              made against him.

                ....

                Counsel:      But he’s saying the allegations were made against
                              him.

                Court:        Sure, he’s saying the allegations were made but
                              he’s also denying them. So if you want to use it
                              as reverse Williams rule, I can’t get there at this
                              point.

                Counsel:      We want to use it right now for him to go into
                              his motives right now. If he wants to deny doing
                              it, that’s fine. We have witnesses.




                                                - 21 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 22 of 45 PageID 331


                 Court:        That is inappropriate impeachment and character
                               evidence. You’re certainly free to ask him about
                               all the issues he has with regard to putting on a
                               condom at the age he was allegedly asked to do
                               so. It’s up to you if you want to follow up on it.

                 Counsel:      Your Honor, I just want to let the Court
                               know that this is completely cut[ting] our defense
                               off at the knees. Right now what I can get into
                               with him is only going to let the jury believe that
                               he is — that this was a one[-]time situation on
                               March 4, 2011 and that it was the product of
                               some sort of abuse. That is what they’re going to
                               be left with.

                 Court:        The Court’s ruling is going to stand . . . .

          Whether evidence of the prior acts was admissible on cross-examination is

    an issue of state law, and a state court’s determination of state law receives deference

    in federal courts. Machin v. Wainwright, 758 F.2d 1431, 1433 (11th Cir. 1985) (“The

    federal courts must defer to a state court’s interpretation of its own rules of evidence

    and procedure.”). Under state law, “the defendant may not use cross-examination as

    a vehicle for presenting defensive evidence.” Steinhorst v. State, 412 So. 2d 332, 337

    (Fla. 1982). Accord Nevada v. Jackson, 569 U.S. 505, 512 (2013) (“[T]his Court has

    never held that the Confrontation Clause entitles a criminal defendant to introduce

    extrinsic evidence for impeachment purposes.”).

          The Confrontation Clause of the Sixth Amendment guarantees the

    defendant’s right to confront witnesses against him. Delaware v. Van Arsdall,

    475 U.S. 673, 678–79 (1986) (citations and quotations omitted) explains:

                 Of particular relevance here, we have recognized that the
                 exposure of a witness’[s] motivation in testifying is a proper
                 and important function of the constitutionally protected right
                 of cross-examination. It does not follow, of course, that the


                                                - 22 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 23 of 45 PageID 332


                 Confrontation Clause of the Sixth Amendment prevents a
                 trial judge from imposing any limits on defense counsel’s
                 inquiry into the potential bias of a prosecution witness. On
                 the contrary, trial judges retain wide latitude insofar as the
                 Confrontation Clause is concerned to impose reasonable limits
                 on such cross-examination based on concerns about, among
                 other things, harassment, prejudice, confusion of the issues,
                 the witness’[s] safety, or interrogation that is repetitive or only
                 marginally relevant. And as we observed earlier this Term, the
                 Confrontation Clause guarantees an opportunity for effective
                 cross-examination, not cross-examination that is effective in
                 whatever way, and to whatever extent, the defense might wish.

          Trial counsel cross-examined I.K. about motive. I.K. testified that a female

    student accused him of exposing his penis and forcing her to touch his penis. An

    assistant principal and a school resource officer confronted I.K. with the accusation.

    I.K. denied the accusation twice. The assistant principal and the school resource

    officer threatened I.K. with juvenile punishment. I.K. feared the punishment and

    admitted the accusation. I.K. told the assistant principal about Harrison’s sexual

    abuse after the assistant principal confronted him with the female student’s

    accusation. (Respondent’s Exhibit 14, Vol. VIII at 447–48, 450, 454–56, 479)

    The jury could have inferred that I.K. accused Harrison of sexual abuse to avoid

    punishment at school. Because the state court did not categorically exclude cross-

    examination about motive, the state court did not unreasonably apply Van Arsdall.

    De Lisi v. Crosby, 402 F.3d 1294, 1303 (11th Cir. 2005).

          Sub-claim B — Right to Present Witnesses

          Trial counsel sought to present three witnesses to testify about I.K.’s sexually

    aggressive behavior at school. The trial court orally denied the request as follows

    (Respondent’s Exhibit 14, Vol. IX at 723–27):


                                                - 23 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 24 of 45 PageID 333


                Counsel:    The three witnesses in question we may call . . .
                            are: Ilene Ruiz, and she would testify that in
                            February of 2010, [I.K.] was constantly hugging
                            her and trying to grab on to her breasts and she
                            would tell him to stop, and then he would say, no
                            — okay, I won’t do it, I’m just going to hug you,
                            and then he would do it again and try to touch
                            her some more, and it was almost the way — it
                            would almost be like a bargaining session where
                            he would say, I’m just going to hug you, that’s all
                            I’m going to do. And then he would also go
                            further and he wouldn’t stop.

                            Then with regard to Mia Miller, she would testify
                            that in November of 2010, she saw [I.K.] touch
                            another girl on her butt[ocks] and the indication
                            would be that — oh, excuse me. Ms. Ruiz would
                            say that [I.K.] would — he touched other girls
                            like this and one of the girls was a girl named
                            Mia, and Mia Miller would testify that she has
                            seen [I.K.] touch other girls in a lewd manner.

                            Christina Johnson — I’m sorry. Melissa Roberts.
                            Christina Johnson is her mother. I believe if she
                            was called, based on her written report to the
                            school, that she would testify that November 16,
                            2010, that [I.K.] was always touching girls. They
                            would tell them to stop, and he would go up
                            behind them and he would do lewd things to
                            them. That is my position that the cumulative
                            fact of this testimony be that [I.K.] is touching
                            girls at school against their will.

                Court:      In terms of the legal argument, what is the basis
                            for admitting it?

                Counsel:    I think if the Court were to admit this at this
                            point, it would only — it would have to be based
                            on a showing that [I.K.] — it would be based on
                            — the relevancy would be that [I.K.] is sexually
                            aggressive and attempts to touch people or does
                            touch people in a sexually aggressive manner
                            against their will, that it was not consensual
                            touching, and that would support Mr. Harrison’s
                            statement to the police, that he was raped.

                            ....


                                            - 24 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 25 of 45 PageID 334




                 Court:        I don’t find that the proffered testimony of
                               Ms. Ruiz, [Ms.] Miller, and [Ms.] Roberts would
                               be sufficiently relevant or probative and might be
                               more prejudicial than probative if allowed in.

                               First, in terms of using their testimony to
                               establish, one, that [I.K.] acted out sexually, if
                               this were to be a reverse Williams Rule coupled
                               with what is ultimately a reflection of the sexual
                               conduct of the alleged victim in this case, which
                               is the two of them going together, [it] is not your
                               typical Williams Rule, reverse Williams Rule, but
                               even looking at his aggression per [se], without
                               looking at some of the more details, I don’t find
                               that it is sufficiently related or relevant to the
                               issue of whether or not he physically attacked
                               and handcuffed and then sodomized
                               Mr. Harrison compared to incidences at school
                               where he touched female classmates in what
                               appeared to be incidence[s] that are different in
                               nature in terms of victims, the ages, the manner
                               in which the act is carried out, the duration of the
                               act, [and] the violent nature of the act. I can’t
                               find that they’re sufficiently relevant to be
                               admissible to establish that [I.K.] had an
                               aggressive, violent, or [ ] any component
                               suggesting aggression [as] part of his personality
                               where he would act out sexually.

                               I also think that the events would be improper
                               character evidence with regard to the victim of
                               sex abuse in this case. I’m not finding — I’m not
                               as concerned with that as I am with whether or
                               not there is proper similarity or identity between
                               the supposed events and that sometimes there
                               can be a comment on a victim’s character where
                               it would be admissible to help establish a defense.

          Whether the testimony was admissible under state rules of evidence is an

    issue of state law, and a state court’s determination of state law receives deference

    in federal courts. Machin, 758 F.2d at 1433. The Fifth Amendment and Sixth

    Amendment guarantee a defendant the right to present witnesses that are “both


                                               - 25 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 26 of 45 PageID 335


    material and favorable to his defense.” United States v. Valenzuela-Bernal,

    458 U.S. 858, 867 (1982). Evidence is material “‘only if there is a reasonable

    likelihood that the testimony could have affected the judgment of the trier of fact.’”

    Taylor v. Singletary, 122 F.3d 1390, 1394–95 (11th Cir. 1997) (quoting

    Valenzuela-Bernal, 458 U.S. at 874). A defendant must show “‘the evidence

    unavailable at trial could [have] reasonably be[en] taken to put the whole case in

    such a different light as to undermine confidence in the verdict.’” Taylor, 122 F.3d

    at 1394–95 (quoting Kyles v. Whitley, 514 U.S. 419, 434–35 (1995)).

          The proffered testimony by the excluded witnesses did not support Harrison’s

    defense. The defense involved sexually aggressive behavior by a minor male on an

    adult male legal guardian; the proffered testimony involved sexually aggressive

    behavior by a minor male on minor females. The defense involved a physical attack

    with handcuffs, choking, and anal penetration; the proffered testimony involved

    unwanted touching on the breasts and buttocks. The defense involved conduct

    that occurred in the family home; the proffered testimony involved conduct that

    occurred in school. Because the proffered testimony did not prove that I.K.

    physically attacked and raped Harrison at home and would not have put the whole

    case in such a different light as to undermine confidence in the verdict, the state court

    did not unreasonably apply clearly established federal law. De Lisi, 402 F.3d at 1303;

    United States v. De La Cruz Suarez, 601 F.3d 1202, 1213 (11th Cir. 2010).




                                              - 26 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 27 of 45 PageID 336


                     V. INEFFECTIVE ASSISTANCE OF COUNSEL

          Harrison claims ineffective assistance of counsel, a difficult claim to sustain.

    “[T]he cases in which habeas petitioners can properly prevail on the ground of

    ineffective assistance of counsel are few and far between.” Waters v. Thomas,

    46 F.3d 1506, 1511 (11th Cir. 1995) (en banc) (quoting Rogers v. Zant, 13 F.3d 384,

    386 (11th Cir. 1994)). Sims v. Singletary, 155 F.3d 1297, 1305 (11th Cir. 1998),

    explains that Strickland v. Washington, 466 U.S. 668, 687 (1984), governs an

    ineffective assistance of counsel claim:

                 The law regarding ineffective assistance of counsel claims is
                 well settled and well documented. In Strickland v. Washington,
                 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the
                 Supreme Court set forth a two-part test for analyzing ineffective
                 assistance of counsel claims. According to Strickland,

                        First, the defendant must show that counsel’s
                        performance was deficient. This requires showing
                        that counsel made errors so serious that counsel
                        was not functioning as the “counsel” guaranteed
                        the defendant by the Sixth Amendment. Second,
                        the defendant must show that the deficient
                        performance prejudiced the defense. This
                        requires showing that counsel’s errors were so
                        serious as to deprive the defendant of a fair trial,
                        a trial whose result is reliable.

          Strickland requires proof of both deficient performance and consequent

    prejudice. Strickland, 466 U.S. at 697 (“There is no reason for a court deciding an

    ineffective assistance claim . . . to address both components of the inquiry if the

    defendant makes an insufficient showing on one.”); Sims, 155 F.3d at 1305 (“When

    applying Strickland, we are free to dispose of ineffectiveness claims on either of its

    two grounds.”). “[C]ounsel is strongly presumed to have rendered adequate



                                               - 27 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 28 of 45 PageID 337


    assistance and made all significant decisions in the exercise of reasonable

    professional judgment.” Strickland, 466 U.S. at 690. “[A] court deciding an

    actual ineffectiveness claim must judge the reasonableness of counsel’s challenged

    conduct on the facts of the particular case, viewed as of the time of counsel’s

    conduct.” 466 U.S. at 690. Strickland requires that “in light of all the circumstances,

    the identified acts or omissions were outside the wide range of professionally

    competent assistance.” 466 U.S. at 690.

          Harrison must demonstrate that counsel’s alleged error prejudiced the

    defense because “[a]n error by counsel, even if professionally unreasonable, does

    not warrant setting aside the judgment of a criminal proceeding if the error had no

    effect on the judgment.” 466 U.S. at 691. To meet this burden, Harrison must show

    “a reasonable probability that, but for counsel’s unprofessional errors, the result of

    the proceeding would have been different. A reasonable probability is a probability

    sufficient to undermine confidence in the outcome.” 466 U.S. at 694.

          Strickland cautions that “strategic choices made after thorough investigation

    of law and facts relevant to plausible options are virtually unchallengeable; and

    strategic choices made after less than complete investigation are reasonable precisely

    to the extent that reasonable professional judgments support the limitations on

    investigation.” 466 U.S. at 690–91. As White v. Singletary, 972 F.2d 1218, 1220–21

    (11th Cir. 1992), explains, Harrison cannot meet his burden merely by showing that

    the avenue chosen by counsel proved unsuccessful.

                 The test has nothing to do with what the best lawyers would
                 have done. Nor is the test even what most good lawyers would


                                              - 28 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 29 of 45 PageID 338


                  have done. We ask only whether some reasonable lawyer at the
                  trial could have acted, in the circumstances, as defense counsel
                  acted at trial . . . . We are not interested in grading lawyers’
                  performances; we are interested in whether the adversarial
                  process at trial, in fact, worked adequately.

    Accord Chandler v. United States, 218 F.3d 1305, 1313 (11th Cir. 2000) (“To state

    the obvious: the trial lawyers, in every case, could have done something more or

    something different. So, omissions are inevitable . . . . [T]he issue is not what is

    possible or ‘what is prudent or appropriate, but only what is constitutionally

    compelled.’”) (en banc) (quoting Burger v. Kemp, 483 U.S. 776, 794 (1987)).

           Additionally, Hittson v. GDCP Warden, 759 F.3d 1210, 1267 (11th Cir. 2014),

    cert. denied sub nom., Hittson v. Chatman, 135 S. Ct. 2126 (2015), discusses the required

    extent of counsel’s investigation:

                  [W]e have explained that “no absolute duty exists to
                  investigate particular facts or a certain line of defense.”
                  Chandler, 218 F.3d at 1317. “[C]ounsel has a duty to make
                  reasonable investigations or make a reasonable decision
                  that makes particular investigations unnecessary.” Strickland,
                  466 U.S. at 691, 104 S. Ct. at 2066 (emphasis added).
                  “[C]ounsel need not always investigate before pursuing or not
                  pursuing a line of defense. Investigation (even a nonexhaustive,
                  preliminary investigation) is not required for counsel reasonably
                  to decline to investigate a line of defense thoroughly.” Chandler,
                  218 F.3d at 1318. “In assessing the reasonableness of an
                  attorney’s investigation . . . a court must consider not only
                  the quantum of evidence already known to counsel, but also
                  whether the known evidence would lead a reasonable attorney
                  to investigate further.” Wiggins, 539 U.S. at 527, 123 S. Ct. at
                  2538.

    See also Jones v. Barnes, 463 U.S. 745, 751 (1983) (confirming that counsel has no duty

    to raise a frivolous claim).




                                                - 29 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 30 of 45 PageID 339


           Under Section 2254(d) Harrison must prove that the state court’s decision

    “(1) [was] contrary to, or involved an unreasonable application of, clearly established

    Federal law, as determined by the Supreme Court of the United States or (2) [was]

    based on an unreasonable determination of the facts in light of the evidence

    presented in the State court proceeding.” Sustaining a claim of ineffective assistance

    of counsel is very difficult because “[t]he standards created by Strickland and

    § 2254(d) are both ‘highly deferential,’ and when the two apply in tandem, review

    is ‘doubly’ so.” Richter, 562 U.S. at 105; Pinholster, 563 U.S. at 202 (stating that an

    applicant to overcome this “‘doubly deferential’ standard of Strickland and the

    AEDPA”); Nance v. Warden, Ga. Diag. Prison, 922 F.3d 1298, 1303 (11th Cir. 2019)

    (“Given the double deference due, it is a ‘rare case in which an ineffective assistance

    of counsel claim that was denied on the merits in state court is found to merit relief

    in a federal habeas proceeding.’”) (quoting Johnson v. Sec’y, Dep’t of Corr., 643 F.3d

    907, 911 (11th Cir. 2011)), cert. denied, 140 S. Ct. 2520 (2020); Pooler v. Sec’y, Dep’t of

    Corr., 702 F.3d 1252, 1270 (11th Cir. 2012) (“Because we must view Pooler’s

    ineffective counsel claim — which is governed by the deferential Strickland test —

    through the lens of AEDPA deference, the resulting standard of review is “doubly

    deferential.”), cert. denied, 571 U.S. 874 (2013).

           In summarily denying Harrison’s motion for post-conviction relief, the state

    court recognized that Strickland governs a claim of ineffective assistance of counsel.

    (Respondent’s Exhibit 7 at 2) Because the state court rejected the grounds based

    on Strickland, Harrison cannot meet the “contrary to” test in Section 2254(d)(1).


                                                - 30 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 31 of 45 PageID 340


    Harrison instead must show that the state court unreasonably applied Strickland or

    unreasonably determined the facts. In determining “reasonableness,” a federal

    application for the writ of habeas corpus authorizes determining only “whether the

    state habeas court was objectively reasonable in its Strickland inquiry” and not

    independently assessing whether counsel’s actions were reasonable. Putnam v. Head,

    268 F.3d 1223, 1244, n.17 (11th Cir. 2001), cert. denied, 537 U.S. 870 (2002). The

    presumption of correctness and the highly deferential standard of review requires

    that the analysis of each ground begin with the state court’s analysis.

                            A. Grounds of IAC During Pre-Trial

    Ground Three:

          Harrison asserts that trial counsel was ineffective for not filing a motion to

    dismiss count five in the information. The post-conviction court denied the claim as

    follows (Respondent’s Exhibit 7 at 3) (state court record citations omitted):

                 . . . Defendant alleges ineffective assistance of counsel for
                 failing to file a pretrial motion to dismiss Count Five of the
                 Information. Specifically, he asserts that Count Five was
                 charged based upon his admission to law enforcement that
                 the victim forced himself on Defendant without [ ] consent
                 and anally penetrated him. He argues that counsel should
                 have moved to dismiss this charge because, apart from his
                 admission, there was no independent proof that the crime
                 occurred.

                 This claim is without merit. A defendant’s confession to a
                 crime cannot form the sole basis for that defendant’s conviction
                 for that crime; there must be prima facie evidence of the crime
                 charged — the corpus delicti — independent of the defendant’s
                 confession. See Burks v. State, 613 So. 2d 441, 443, 444
                 (Fla. 1993); Johnson v. State, 569 So. 2d 872, 873 (Fla. 2d DCA
                 1990). Corpus delicti has been defined as “‘the fact that a crime
                 has actually been committed, that someone is criminally
                 responsible.’” Burks, 613 So. 2d at 443 (quoting Ballentine’s Law


                                                - 31 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 32 of 45 PageID 341


                Dictionary 276 (3d ed. 1969)) (footnote omitted). The state is
                charged with the burden of proving by substantial evidence that
                a crime has been committed and such proof may be in the form
                of circumstantial evidence. See Burks, 613 So. 2d at 443.

                Count Five of the fifth amended Information alleges “I.K. . . .
                with his penis, penetrated or had union with the anus of Joe
                Harrison . . . .” While it appears this charge was brought
                against Defendant based only on his confession to the crime,
                a motion to dismiss would have been unsuccessful. At trial,
                I.K. testified regarding this incident:

                The State:    At any point when you were living at the Four
                              Seasons apartment and during your seventh
                              grade here at Booker Middle School, did you
                              ever have — did the defendant ever ask you to
                              put your penis inside of him?

                ....

                I.K.:         Yes.

                The State:    Can you describe to the jury how that happened,
                              what occurred?

                I.K.:         I was in the living room — no. I was in my
                              room playing my video game. He comes in the
                              room and says I want to teach you how to put a
                              condom on. When he told me that, I said, [“]No,
                              I’m too young, I want to learn, like, when I’m 16
                              or 15. It’s too early to learn that.[”] He says[, “]I
                              don’t care.[”] So he pulls down my pants telling
                              me to put the condom on, teach[ing] me how to
                              put it on. Then he tells me to put my penis inside
                              his anus and pretty much he just told me to keep
                              going inside his anus.

                The State:    Did you — when he told you to keep going, did
                              you end up ejaculating?

                I.K.:         Yes.

                Had counsel moved to dismiss Count Five, the State would
                have alleged those facts set forth above in a traverse[,] which
                would have been sufficient to withstand a motion to dismiss.
                See Burks, 613 So. 2d [at] 441. As counsel would not have
                ultimately been successful on a motion to dismiss on this basis,


                                              - 32 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 33 of 45 PageID 342


                  he cannot be found ineffective for failing to file one.
                  See Dennis v. State, 109 So. 3d 680, 693 (Fla. 2012) (counsel
                  cannot be deemed ineffective for failing to raise a meritless
                  issue); Teffeteller v. Dugger, 734 So. 2d 1009, 1019–20 (Fla. 1999)
                  (explaining counsel cannot be deemed ineffective for failing to
                  prevail on a meritless issue); King v. Dugger, 555 So. 2d 355,
                  357–58 (Fla. 1990) (explaining the failure to raise a
                  non-meritorious issue is not ineffectiveness).

           The state court both accurately described count five in the information and

    accurately quoted I.K.’s testimony at trial. (Respondent’s Exhibit 7, Attachment 1

    at 3 and Attachment 4 at 425) Whether I.K.’s testimony independently established

    the corpus delicti is an issue of state law, and a state court’s determination of state

    law receives deference in a federal court. Pinkney v. Sec’y, Dep’t Corrs., 876 F.3d 1290,

    1295 (11th Cir. 2017) (“And although the issue of ineffective assistance — even

    when based on the failure of counsel to raise a state law claim — is one of

    constitutional dimension, we must defer to the state’s construction of its own law

    when the validity of the claim that [ ] counsel failed to raise turns on state law.”)

    (citations and quotations omitted). I.K.’s testimony directly proved the crimes and

    established the corpus delicti. Ramirez v. State, 133 So. 3d 648, 652 (Fla. 1st DCA

    2014). Because the motion to dismiss would not have succeeded, trial counsel was

    not ineffective. Pinkney, 876 F.3d at 1297 (“[A]n attorney will not be held to have

    performed deficiently for failing to perform a futile act, one that would not have

    gotten his client any relief.”). Consequently, the state court did not unreasonably

    apply Strickland.




                                                 - 33 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 34 of 45 PageID 343


    Ground Four:

          Harrison asserts that trial counsel was ineffective for not filing a motion for a

    statement of particulars and a motion in limine to exclude other uncharged crimes.

    (Doc. 1 at 10) The post-conviction court denied the claim as follows (Respondent’s

    Exhibit 7 at 4–5) (state record citations omitted) (brackets in the original):

                 . . . Defendant alleges ineffective assistance of counsel for
                 failing to file a motion for statement of particulars and a motion
                 in limine to prevent the State from suggesting and arguing that
                 he confessed to any of the alleged crimes that occurred in 2011.
                 Specifically, Defendant alleges the crimes the State charged him
                 with allegedly occurred between July 1, 2009, and March 4,
                 2011. He contends the State should have narrowed the time
                 frame in order for Defendant to sufficiently prepare a defense.
                 Defendant also argues that counsel should have moved to
                 suppress Defendant’s statements to law enforcement.

                 This claim is without merit. Florida Rule of Criminal
                 Procedure 3.140(o) provides:

                        (o) Defects and Variances. No indictment or
                        information, or any count thereof, shall be
                        dismissed or judgment arrested, or new trial
                        granted on account of any defect in the form of
                        the indictment or information or of misjoinder
                        of offenses or for any cause whatsoever, unless
                        the court shall be of the opinion that the
                        indictment or information is so vague, indistinct,
                        and indefinite as to mislead the accused and
                        embarrass him or her in the preparation of a
                        defense or expose the accused after conviction or
                        acquittal to substantial danger of a new
                        prosecution for the same offense.

                 In Tingley v. State, 549 So. 2d 649, 651 (Fla. 1989), the
                 Florida Supreme Court noted that the date and time is
                 ordinarily not a substantive part of an indictment or
                 information, and that there may be a variance between the
                 dates proved at trial and those alleged in the indictment as long
                 as: “(1) the crime was committed before the return date of the
                 indictment; (2) the crime was committed within the applicable
                 statute of limitations; and (3) the defendant has been neither . . .



                                                - 34 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 35 of 45 PageID 344


                   surprised nor hampered in preparing his defense.” Additionally,
                   the court noted, “[t]he better-reasoned rule appears to be that
                   unless time is a specific element of a certain crime, it is not a
                   substantive, essential part of the indictment.”

                   The crimes in the instant case occurred over a period of
                   time, from July 2009 through March 2011; I.K. could not
                   remember the exact dates of the incidents. See Ramos v. State,
                   75 So. 3d 1277, 1283 (Fla. 4th DCA 2011) (explaining that in
                   child molestation and sexual abuse cases, the law will permit
                   vagueness with respect to the actual dates in which the crimes
                   occurred for general allegations, i.e., a single count[ ] covering
                   a period in which one or more incidents of illegal activity is
                   alleged to have occurred, but greater specificity is required as
                   a foundation for individual counts). Additionally, during his
                   interview with law enforcement, Defendant admitted that the
                   crimes occurred since I.K. returned to Florida in 2009. As
                   counsel would not have ultimately been successful on a motion
                   for statement of particulars and a motion in limine, he cannot be
                   found ineffective. See Dennis, 109 So. 3d at 693 (counsel cannot
                   be deemed ineffective for failing to raise a meritless issue);
                   Teffeteller, 734 So. 2d at 1019–20 (explaining counsel cannot be
                   deemed ineffective for failing to prevail on a meritless issue);
                   King, 555 So. 2d at 357–58 (explaining the failure to raise a
                   non­meritorious issue is not ineffectiveness).

           Whether a motion for a statement of particulars or a motion in limine to

    exclude other crimes would have succeeded is an issue of state law, and a state

    court’s determination of state law receives deference in a federal court. Fla. Stat.

    § 90.401; Fla. R. Crim. P. 3.140(n); Machin, 758 F.2d at 1433. Each count in the

    information charged a different type of sexual act that occurred between “July 1,

    2009 and March 4, 2011.” (Respondent’s Exhibit 7, Attachment 1 at 1–3)2 At the

    probable cause hearing, I.K. testified that Harrison sexually abused him between the




           2
             The information charged (1) anal sex by Harrison on I.K. (count one), (2) touching by I.K.
    on Harrison (count two), (3) oral sex by Harrison on I.K. (count three), (4) oral sex by I.K. on
    Harrison (count four), and (5) anal sex by I.K. on Harrison (count five). (Respondent’s Exhibit 7,
    Attachment 1 at 1–3)


                                                   - 35 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 36 of 45 PageID 345


    summer of 2009 and February 2011. (Respondent’s Exhibit 14, Vol. I at 104–09)

    I.K. did not remember when most of the crimes occurred but remembered one

    occurred on February 3, 2011. (Respondent’s Exhibit 14, Vol. I at 107) Because

    the State could not have narrowed the time frame, the motion for a statement of

    particulars would not have succeeded and, consequently, trial counsel was not

    ineffective. Pinkney, 876 F.3d at 1297; Bettey v. State, 244 So. 3d 364, 367 (Fla. 1st

    DCA 2018).

           During his interrogation, Harrison also could not remember exactly when

    sexual contact occurred. Harrison told police that he and I.K. had sexual contact

    after I.K. came to Florida in 2009. (Respondent’s Exhibit 7, Attachment 5, State’s

    Exhibit 2-b at 2–3, 9–10) I.K. reported the crimes on March 4, 2011. (Id.,

    Attachment 4 at 455–56) During closing argument, the prosecutor reasonably

    inferred that Harrison confessed to crimes that occurred in 2011. Dessaure v.

    State, 891 So. 2d 455, 468 (Fla. 2004). Because a motion in limine to exclude that

    reasonable inference would not have succeeded, trial counsel was not ineffective.

    Pinkney, 876 F.3d at 1297. Consequently, the state court did not unreasonably apply

    Strickland.

           In his reply, Harrison also asserts that his confession was not trustworthy

    because the detectives violated Miranda and the prosecutor did not prove beyond a

    reasonable doubt that he voluntarily confessed. (Doc. 16 at 36–37) As explained

    earlier, the detectives complied with Miranda. The prosecution did not have to prove

    voluntariness beyond a reasonable doubt. Lego v. Twomey, 404 U.S. 477, 489 (1972)


                                              - 36 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 37 of 45 PageID 346


    (“[T]he prosecution must prove at least by a preponderance of the evidence that the

    confession was voluntary.”).3

                                   B. Grounds of IAC During Trial

    Ground Five:

            Harrison asserts that trial counsel was ineffective for not impeaching I.K.

    with prior inconsistent statements. (Doc. 1 at 12) The post-conviction court denied

    the claim as follows (Respondent’s Exhibit 7 at 5–6) (state court record citations

    omitted):

                    . . . Defendant alleges ineffective assistance of counsel for
                    failing to impeach I.K.’s trial testimony with his statements
                    to law enforcement. Specifically, he alleges that during trial
                    I.K. described two incidents that occurred in 2011. First,
                    Defendant claims that I.K. testified at trial that Defendant
                    touched I.K.’s penis with his hands until he had an erection, at
                    which point Defendant performed oral sex on him. He argues
                    that in his statement to law enforcement, I.K. only claimed that
                    Defendant performed oral sex on him. Next, Defendant claims
                    that I.K. never told law enforcement that Defendant instructed
                    him to perform oral sex on him, or that he did so. He contends
                    that had counsel impeached I.K. on these points, the jury
                    would have acquitted him on Counts Two and Four.

                    This claim is without merit. These are not points on which
                    counsel could have impeached I.K., as I.K.’s statements to law
                    enforcement were not inconsistent with his trial testimony.
                    See § 90.608, Fla. Stat. (2011) (explaining that a party may
                    impeach a witness by one or more of the following six methods:
                    (l) by introducing prior inconsistent statements made by the
                    witness; (2) by showing that the witness is biased; (3) by
                    showing the witness has a reputation for untruthfulness; (4) by


            3
               Harrison asserts for the first time that the State unlawfully amended the information in
    the middle of trial. (Doc. 1 at 10) This claim of state law error is not cognizable on federal habeas.
    Estelle v. McGuire, 502 U.S. 62, 67 (1991) (“We have stated many times that federal habeas corpus
    relief does not lie for errors of state law.”) (citation and quotations omitted); State v. Anderson,
    537 So. 2d 1373, 1375 (Fla. 1989) (“[T]he state may substantively amend an information during
    trial, even over the objection of the defendant, unless there is a showing of prejudice to the
    substantial rights of the defendant.”).


                                                      - 37 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 38 of 45 PageID 347


                 showing that the witness had been convicted of a crime; (5) by
                 challenging the capacity of the witness to observe and relate the
                 facts; or (6) by introducing other evidence to show that the facts
                 are not as the witness testified). Rather, his trial testimony was
                 more detailed than his initial statements. Additionally, I.K.’s
                 adversarial preliminary hearing testimony is consistent with his
                 trial testimony.

          Whether I.K.’s statements to police were inconsistent with his trial testimony

    is an issue of state law, and a state court’s determination of state law receives

    deference in federal courts. Machin, 758 F.2d at 1433. Because I.K.’s statements to

    police did not “directly contradict,” and were not “materially different from,” his

    testimony at trial, the statements were not inconsistent, and trial counsel could not

    use them to impeach I.K. Pearce v. State, 880 So. 2d 561, 569 (Fla. 2004).

          If I.K. failed to report to police that he performed oral sex on Harrison, trial

    counsel could have impeached I.K. with that omission. McBean v. State, 688 So. 2d

    383, 384 (Fla. 4th DCA 1997). Nevertheless, Harrison could not show prejudice

    under Strickland. Meders v. Warden, Ga. Diag. Prison, 911 F.3d 1335, 1353–54

    (11th Cir. 2019). At the probable cause hearing, I.K. testified that Harrison forced

    him to perform oral sex. (Respondent’s Exhibit 7, Attachment 7 at 9) The

    prosecutor would have rehabilitated I.K.’s testimony on re-direct examination with

    that prior consistent statement. Monday v. State, 792 So. 2d 1278, 1282 (Fla. 1st

    DCA 2001). Impeachment with the prior omission would have shown that I.K. was

    untruthful and I.K. was already heavily impeached. Pearce, 880 So. 2d at 569. At

    trial, I.K. admitted that he had lied under oath twice and his memory was “a little

    bit” good. (Respondent’s Exhibit 14, Vol. VIII at 447–49, 453–54, 457, 478–79)



                                                - 38 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 39 of 45 PageID 348


    Consequently, the state court did not unreasonably apply Strickland’s prejudice

    prong.

    Ground Six:

             Harrison asserts that trial counsel was ineffective for not adequately

    examining potential jurors during voir dire. (Doc. 1 at 14) The post-conviction court

    denied the claim as follows (Respondent’s Exhibit 7 at 6–7):

                   . . . Defendant alleges ineffective assistance of counsel for
                   failing to conduct an adequate voir dire. Specifically, he alleges
                   counsel failed to question the prospective jurors on a number
                   of important issues to ascertain their attitudes, beliefs, bias[es],
                   and prejudices. First, he argues counsel failed to question the
                   prospective jurors on the presumption of innocence. Second, he
                   claims counsel failed to question the jurors on whether they had
                   a close friend or relative [who] had been a victim of a violent
                   crime or any crime other than a crime of sexual violence. Third,
                   he asserts counsel failed to question the jurors on whether or
                   not they would give the testimony of law enforcement officers
                   more weight than a regular witness. Fourth, he alleges counsel
                   failed to question Prospective Juror Number 13, Barbara
                   Katsaris, on whether Juror 12, Karen Petersen, said anything to
                   her or any of the other jurors that affected their ability to be fair
                   and impartial. He claims that counsel’s failure to adequately
                   question the prospective jurors impaired his right to exercise his
                   peremptory challenges.

                   This claim is without merit. In Rosales-Lopez v. United States,
                   451 U.S. 182, 188, 101 S. Ct. 1629, 68 L. Ed. 2d 22 (1981), the
                   United States Supreme Court explained that:

                          Voir dire plays a critical function in assuring the
                          criminal defendant that his Sixth Amendment
                          right to an impartial jury will be honored.
                          Without an adequate voir dire the trial judge’s
                          responsibility to remove prospective jurors who
                          will not be able impartially to follow the court’s
                          instructions and evaluate the evidence cannot
                          be fulfilled. See Connors v. United States,
                          158 U.S. 408, 413, 15 S. Ct. 951, 953,
                          39 L. Ed. 1033 (1895). Similarly, lack of
                          adequate voir dire impairs the defendant’s right


                                                   - 39 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 40 of 45 PageID 349


                        to exercise peremptory challenges where
                        provided by statute or rule, as it is in the federal
                        courts.

                 (footnote omitted). Accordingly, “[d]uring voir dire, counsel
                 must question prospective jurors so that counsel can reasonably
                 conclude that ‘the juror can lay aside any bias or prejudice
                 and render a verdict solely on the evidence presented and the
                 instructions on the law given by the court.’” Mansfield v. State,
                 911 So. 2d 1160, 1172 (Fla. 2005) (quoting Spencer v. State,
                 842 So. 2d 52, 68 (Fla. 2003)). If counsel wholly fails to
                 question a juror during voir dire, counsel’s conduct may be
                 deficient. See Mansfield, 911 So. 2d at 1172; Cole v. State,
                 841 So. 2d 409, 415 (Fla. 2003); Teffeteller v. Dugger,
                 734 So. 2d 1009, 1020 (Fla. 1999). In the instant case, the
                 record clearly establishes that the Court, the State, and
                 counsel asked sufficient questions of the venire.

          Sub-claim A — Presumption of Innocence

          Harrison asserts that trial counsel was ineffective for not asking potential

    jurors about the presumption of innocence. The trial court instructed jurors during

    voir dire and trial that Harrison was presumed innocent, and the jurors are presumed

    to have followed those instructions. (Respondent’s Exhibit 7, Attachment 8

    at 80–81, 167–68 and Exhibit 14, Vol. VII at 377–78 and Vol. X at 869) Harrison did

    not demonstrate prejudice under Strickland. Brown v. Jones, 255 F.3d 1273, 1279–80

    (11th Cir. 2001).

          Sub-claim B — Violent Crime

          Harrison asserts that trial counsel was ineffective for not asking potential

    jurors about either family or friends who were victims of violent crime. Even

    though trial counsel did not ask the potential jurors about family or friends who were

    victims of violent crime, jurors are presumed impartial. United States v. Siegelman,

    640 F.3d 1159, 1182 (11th Cir. 2011). Because he did not identify a juror who was


                                                - 40 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 41 of 45 PageID 350


    biased and sat on the jury, Harrison did not demonstrate prejudice under Strickland.

    Brown, 255 F.3d at 1279–80; Smith v. Phillips, 455 U.S. 209, 215–17 (1982).

             Sub-claim C — Law Enforcement

             Harrison asserts that trial counsel was ineffective for not asking potential

    jurors whether they more heavily weigh testimony from a police officer. Trial

    counsel asked each potential juror whether police officers are infallible.

    (Respondent’s Exhibit 7, Attachment 8 at 298–301) Potential jurors responded

    that police officers are like any other person. (Id. at 299) The record refutes the sub-

    claim.

             Sub-claim D — Juror 13

             Lastly, Harrison asserts that trial counsel was ineffective for not asking

    Juror 13 questions. The defense challenged Juror 12 for cause because she was

    rolling her eyes and whispering to potential jurors sitting next to her during the

    defense’s voir dire. (Respondent’s Exhibit 7, Attachment 8 at 305–07) The trial

    court granted the “challenge for cause” and excused Juror 12. (Id. at 307)

             The state court record does not reveal whether Juror 13 sat next to Juror 12 or

    what — if anything — Juror 12 whispered to Juror 13. After the trial court excused

    Juror 12, trial counsel asked Juror 13 about the presumption of innocence, the right

    against self-incrimination, and the problems with proving a “negative.” Juror 13’s

    answers confirmed that she could be fair and impartial. (Respondent’s Exhibit 7,

    Attachment 8 at 309, 317, 328) The trial court instructed all jurors three times that

    the case must be decided on the evidence presented in the courtroom. (Respondent’s


                                                - 41 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 42 of 45 PageID 351


    Exhibit 7, Attachment 8 at 79 and Exhibit 14, Vol. VII at 374 and Vol. X at 873)

    Juror 13 is presumed to have followed those instructions. Brown, 255 F.3d

    at 1279–80. Because the record fails to show that Juror 13 was biased, Harrison

    failed to demonstrate prejudice. Miller v. United States, 562 F. App’x 838, 845

    (11th Cir. 2014); Echevarria v. Dep’t Corrs., 428 F. App’x 910, 911–12 (11th Cir. 2011).

                                              ****

          Because Harrison failed to establish either deficient performance or prejudice,

    the state court did not unreasonably apply Strickland.

    Ground Seven:

          Harrison asserts that trial counsel was ineffective for not moving for a mistrial

    after the prosecutor violated the discovery rules. (Doc. 1 at 16) Also, Harrison

    asserts that trial counsel should have moved to exclude the evidence that the

    prosecutor did not timely disclose to the defense. (Doc. 1 at 16) The post-conviction

    court denied the claims as follows (Respondent’s Exhibit 7 at 7) (state court record

    citations omitted):

                 . . . Defendant alleges ineffective assistance of counsel
                 for failing to move for a mistrial. Specifically, he alleges
                 I.K. did not make any statements to law enforcement regarding
                 an incident of anal intercourse. Despite this fact, the State knew
                 of an incident and questioned I.K. on this point during trial.
                 Defendant claims this constitutes a discovery violation and that
                 counsel should have moved for a mistrial.

                 This claim is without merit. During an interview with law
                 enforcement, Defendant confessed that I.K. performed anal
                 intercourse on him. There was no discovery violation and
                 no basis for a mistrial. Counsel cannot be found ineffective
                 for failing to pursue a non-meritorious issue. See Dennis,
                 109 So. 3d at 693 (counsel cannot be deemed ineffective for
                 failing to raise a meritless issue); Teffeteller, 734 So. 2d


                                               - 42 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 43 of 45 PageID 352


                 at 1019–20 (explaining counsel cannot be deemed ineffective
                 for failing to prevail on a meritless issue); King, 555 So. 2d
                 at 357–58 (explaining the failure to raise a non-meritorious
                 issue is not ineffectiveness).

          Whether the prosecutor violated the state discovery rules is an issue of state

    law, and a state court’s determination of state law receives deference in federal

    courts. Machin, 758 F.2d at 1433. A transcript of Harrison’s confession confirms

    that Harrison told police that I.K. had anal intercourse with him. (Respondent’s

    Exhibit 7, Attachment 5, State Exhibit 1-b at 54 and State Exhibit 2b at 3) The

    prosecutor did not violate the discovery rules. Fla. R. Crim. P. 3.220(b). Harrison’s

    defense at trial was that I.K. raped him by anal intercourse. Even if the prosecutor

    failed to timely disclose I.K.’s statement about the anal intercourse, the discovery

    violation would not have procedurally prejudiced the defense. State v. Schopp,

    653 So. 2d 1016, 1020 (Fla. 1995) (“[T]he defense is procedurally prejudiced if there

    is a reasonable possibility that the defendant's trial preparation or strategy would

    have been materially different had the violation not occurred.”). Because the motion

    for a mistrial and motion to exclude testimony would not have succeeded, trial

    counsel was not ineffective. Pinkney, 876 F.3d at 1297. Consequently, the state court

    did not unreasonably apply Strickland.

                                     VI. CONCLUSION

          Harrison fails to meet his burden to show that the state court’s decision

    was either an unreasonable application of controlling Supreme Court precedent or

    an unreasonable determination of fact. As Burt v. Titlow, 571 U.S. 12, 19–20 (2013),

    states, an applicant’s burden under Section 2254 is difficult:


                                               - 43 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 44 of 45 PageID 353


                 Recognizing the duty and ability of our state-court
                 colleagues to adjudicate claims of constitutional wrong,
                 AEDPA erects a formidable barrier to federal habeas relief
                 for prisoners whose claims have been adjudicated in state
                 court. AEDPA requires “a state prisoner [to] show that the
                 state court’s ruling on the claim being presented in federal
                 court was so lacking in justification that there was an error
                 . . . beyond any possibility for fairminded disagreement.”
                 Harrington v. Richter, 562 U.S. [86, 103] (2011). “If this
                 standard is difficult to meet” — and it is — “that is because
                 it was meant to be.” Id., at [102]. We will not lightly conclude
                 that a State’s criminal justice system has experienced the
                 “extreme malfunctio[n]” for which federal habeas relief is
                 the remedy. Id., at [103] (internal quotation marks omitted).

          Harrison’s application for the writ of habeas corpus (Doc. 1) is DENIED.

    The clerk must enter a judgment against Harrison and CLOSE this case.


                              DENIAL OF BOTH
                      A CERTIFICATE OF APPEALABILITY
                    AND LEAVE TO APPEAL IN FORMA PAUPERIS

          Harrison is not entitled to a certificate of appealability (“COA”). A prisoner

    seeking a writ of habeas corpus has no absolute entitlement to appeal a district

    court’s denial of his application. 28 U.S.C. § 2253(c)(1). Rather, a district court

    must first issue a COA. Section 2253(c)(2) permits issuing a COA “only if the

    applicant has made a substantial showing of the denial of a constitutional right.” To

    merit a COA, Harrison must show that reasonable jurists would find debatable both

    the merits of the underlying claims and the procedural issues he seeks to raise. See

    28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 478 (2000); Eagle v. Linahan,

    279 F.3d 926, 935 (11th Cir. 2001).




                                               - 44 -
Case 8:16-cv-00704-SDM-AEP Document 23 Filed 09/30/20 Page 45 of 45 PageID 354


           Because he fails to show that reasonable jurists would debate either the merits

    of the grounds or the procedural issues, Harrison is entitled to neither a COA nor

    leave to appeal in forma pauperis.

           A certificate of appealability is DENIED. Leave to appeal in forma pauperis is

    DENIED. Harrison must obtain permission from the circuit court to appeal in forma

    pauperis.

           ORDERED in Tampa, Florida, on September 30, 2020.




                                             - 45 -
